Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (the “Second
Amendment”) is dated as of November 20, 2012 and is made by and among ARCH
COAL, INC., a Delaware corporation (the “Borrower”), each of the GUARANTORS, the
undersigned lenders, constituting the Required Lenders (the “Consenting
Lenders”), BANK OF AMERICA, N.A., in its capacity as the term loan
administrative agent (hereinafter referred to in such capacity as the “Term Loan
Administrative Agent”) and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
the revolver administrative agent (hereinafter referred to in such capacity as
the “Revolver Administrative Agent”).  Defined terms used herein unless
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Revolver Administrative Agent, the
Revolver Lenders, the Term Loan Administrative Agent, and the Term Loan Lenders
are party to that certain Amended and Restated Credit Agreement dated as of June
14, 2011, as amended by that certain First Amendment to the Amended and Restated
Credit Agreement dated as of May 16, 2012 (as the same may be further amended,
restated, waived, supplemented or modified, the “Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the Consenting Lenders and the
Administrative Agents desire to, among other things, amend the Agreement to
provide for an additional availability under Section 2.11 of the Agreement for
future increases of Commitments and the incurrence of Incremental Term Loans,
subject to the terms and conditions hereof;

 

WHEREAS, Pursuant to Section 11.1A of the Agreement, such amendments to such
financial covenants require only the consent of the Borrower and the Required
Lenders;

 

NOW, THEREFORE, the parties hereto, and in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:

 

1.                                      Amendments to Agreement.

 

(a)                                 Section 2.11(i)(c) of the Agreement is
hereby amended by adding immediately after the phrase “does not exceed
$250,000,000” the phrase “or upon the effectiveness of that certain Incremental
Amendment, to be dated on or about November 20, 2012, and the incurrence of the
Incremental Term Loans contemplated therein (the “First Increment Date”), the
sum of the total aggregate increase to the (A) Revolving Credit Commitments plus
(B) the total aggregate increase to the Term Loan Commitments occurring in the
case (A) and (B)  after the First Increment Date does not exceed $150,000,000”;
and

 

(b)                                 The final paragraph of Section 5.6.1 of the
Agreement is hereby amended by replacing each instance of the phrase “Closing
Date” therein with the phrase “First Amendment

 

--------------------------------------------------------------------------------


 

Effective Date”.

 

2.                                      Conditions to Effectiveness.

 

This Second Amendment shall be binding, effective and enforceable upon the date
(the “Effective Date”) upon each of the following conditions being satisfied to
the satisfaction of the Administrative Agents:

 

(a)                                 Counterparts.  The Administrative Agents
shall have received counterparts of this Amendment executed by the Borrower, the
Guarantors, and the Required Lenders on, or prior to, 12:00 p.m., New York City
time on November 19, 2012.

 

(b)                                 Confirmation of Guaranty.  Each of the
Guarantors by execution of this Second Amendment hereby confirms that they have
read and understand the Second Amendment.  In order to induce the Consenting
Lenders and the Administrative Agents to enter into the Second Amendment, each
of the Guarantors:  (i) consents to the Second Amendment and the transactions
contemplated thereby; (ii) ratifies and confirms each of the Loan Documents to
which it is a party; (iii) ratifies, agrees and confirms that it has been a
Guarantor and a Loan Party at all times since it became a Guarantor and a Loan
Party and from and after the date hereof, each Guarantor shall continue to be a
Guarantor and a Loan Party in accordance with the terms of the Loan Documents,
as the same may be amended in connection with the Second Amendment and the
transactions contemplated thereby; and (iv) hereby ratifies and confirms its
obligations under each of the Loan Documents (including all exhibits and
schedules thereto), as the same may be amended in connection with the Second
Amendment and the transactions contemplated thereby, by signing below as
indicated and hereby acknowledges and agrees that nothing contained in any of
such Loan Documents is intended to create, nor shall it constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the indebtedness, loans, liabilities, expenses,
guaranty or obligations of any of the Loan Parties under the Agreement or any
other such Loan Document.

 

(c)                                  Officer’s Certificate.  The representations
and warranties of the Loan Parties contained in Section 6 of the Agreement
including as amended by the modifications and additional representations and
warranties of this Second Amendment, and of each Loan Party in each of the other
Loan Documents shall be true and accurate on and as of the Effective Date with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein), each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist or would immediately result from
the occurrence of the Effective Date, and there has been no Material Adverse
Change since December 31, 2011; and there shall be delivered to the
Administrative Agents for the benefit of each Consenting Lender a certificate of
the Borrower dated as of the Effective Date (or such other date as is reasonably
acceptable to the Administrative Agents) and signed by a Authorized Officer of
each of the Loan Parties to each such effect.

 

(d)                                 Secretary’s Certificate.  There shall be
delivered to the Administrative

 

2

--------------------------------------------------------------------------------


 

Agents for the benefit of each Lender a certificate dated the Effective Date (or
such other date as is reasonably acceptable to the Administrative Agents) and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

 

(i)                                     all action taken by each Loan Party in
connection with this Second Amendment and the other Loan Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Second Amendment and the other Loan Documents and the
true signatures of such officer or officers and specifying the Authorized
Officers permitted to act on behalf of each Loan Party for purposes of this
Second Amendment and the true signatures of such officers, on which the
Administrative Agents and each Consenting Lender may conclusively rely; and

 

(iii)                               copies of its organizational documents as in
effect on the Effective Date (or such other date as is reasonably acceptable to
the Administrative Agents) certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized; provided, however, that the Loan
Parties may, in lieu of delivering copies of the foregoing organizational
documents and good standing certificates, certify that the organizational
documents and good standing certificates previously delivered by the Loan
Parties to the Administrative Agents remain in full force and effect and have
not been modified, amended, or rescinded.

 

(e)                                  Opinions of Counsel.  There shall be
delivered to the Administrative Agents a written opinion of counsel for the Loan
Parties, dated the Effective Date (or such other date as is reasonably
acceptable to the Administrative Agents), and in form and substance satisfactory
to the Administrative Agents and its counsel as to such matters with respect to
the transactions contemplated herein as the Administrative Agents may reasonably
request.

 

(f)                                   Consents and Approvals.  No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Second Amendment by any Loan Party other than such consents, approvals,
exemptions, orders or authorizations that have already been obtained.

 

(g)                                  No Defaults.  No default shall have
occurred with respect to any note or credit agreement governing existing
indebtedness of any Loan Party as a result of any of the transactions
contemplated herein.

 

(h)                                 Fees.  The Borrowers shall have paid to the
applicable Administrative Agent for each Consenting Lender that is Term Loan
Lender (provided that such Consenting Lender is not a Defaulting Lender on the
Effective Date), a fee equal to 0.05% of the aggregate amount of the Term Loans
of such Consenting Lender and all other fees, costs and expenses payable to the
Administrative Agents or any applicable Consenting Lenders or for which the
Administrative Agents or any applicable Consenting Lender is entitled to be
reimbursed, including but not limited to the fees and expenses of the
Administrative Agents’ legal counsels.

 

3

--------------------------------------------------------------------------------


 

3.                                      Affirmation of Borrower and Parent.

 

Each Loan Party hereby affirms its Obligations under the Agreement and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Agreement and the other Loan Documents.

 

4.                                      Force and Effect.

 

Except as otherwise expressly modified by this Second Amendment, the Agreement
and the other Loan Documents are hereby ratified and confirmed and shall remain
in full force and effect after the date hereof.

 

5.                                      Counterparts.

 

This Second Amendment may be executed by different parties hereto in any number
of separate counterparts, each of which, when so executed and delivered shall be
an original and all such counterparts shall together constitute one and the same
instrument.

 

6.                                      Severability.

 

If any term of this Second Amendment or any application thereof shall be held to
be invalid, illegal or unenforceable, the validity of other terms of this Second
Amendment or any other application of such term shall in no way be affected
thereby.

 

7.                                      Entire Agreement.

 

This Second Amendment sets forth the entire agreement and understanding of the
parties with respect to the Second Amendment contemplated hereby and supersedes
all prior understandings and agreements, whether written or oral, between the
parties hereto relating to the Second Amendment.  No representation, promise,
inducement or statement of intention has been made by any party that is not
embodied in this Second Amendment, and no party shall be bound by or liable for
any alleged representation, promise, inducement or statement of intention not
set forth herein.

 

8.                                      Governing Law.

 

This Second Amendment shall be deemed to be a contract under the Law of the
State of New York without regard to its conflict of laws principles that would
require the application of any other Law.

 

9.                                      Effective Date.

 

This Second Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of satisfaction of all conditions set forth in
Section 2 hereof, and from and after such date this Second Amendment shall be
binding upon the Borrower, each Lender and the Administrative Agents, and their
respective successors and assigns permitted by the Agreement.

 

4

--------------------------------------------------------------------------------


 

10.                               No Novation.

 

This Second Amendment amends the Agreement, but is not intended to constitute,
and does not constitute, a novation of the Obligations of the Loan Parties under
the Agreement or any other Loan Document.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment on the
first date written above.

 

 

ARCH COAL, INC.

 

 

 

 

 

By: :

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Treasurer

 

 

 

 

 

ALLEGHENY LAND COMPANY

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL TERMINAL, INC.

 

ARCH COAL WEST, LLC

 

ARCH DEVELOPMENT, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH RECLAMATION SERVICES, INC.

 

ARK LAND COMPANY

 

ARK LAND KH, INC.

 

ARK LAND WR, INC.

 

ARK LAND LT, INC.

 

ASHLAND TERMINAL, INC.

 

BRONCO MINING COMPANY, INC.

 

CATENARY COAL HOLDINGS, INC.

 

COAL-MAC, INC.

 

COALQUEST DEVELOPMENT LLC

 

CUMBERLAND RIVER COAL COMPANY

 

HAWTHORNE COAL COMPANY, INC.

 

HUNTER RIDGE COAL COMPANY

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE, INC.

 

ICG ADDCAR SYSTEMS, LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG HAZARD LAND, LLC

 

ICG HAZARD, LLC

 

ICG ILLINOIS, LLC

 

ICG, INC.

 

ICG KNOTT COUNTY, LLC

 

ICG, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

INTERNATIONAL COAL GROUP, INC.

 

JACOBS RANCH COAL LLC

 

JACOBS RANCH HOLDINGS I LLC

 

JACOBS RANCH HOLDINGS II LLC

 

JULIANA MINING COMPANY, INC.

 

KING KNOB COAL CO., INC.

 

LONE MOUNTAIN PROCESSING, INC.

 

MARINE COAL SALES COMPANY

 

MELROSE COAL COMPANY, INC.

 

MINGO LOGAN COAL COMPANY

 

MOUNTAIN GEM LAND, INC.

 

MOUNTAIN MINING, INC.

 

MOUNTAINEER LAND COMPANY

 

OTTER CREEK COAL, LLC

 

PATRIOT MINING COMPANY, INC.

 

POWELL MOUNTAIN ENERGY, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP, INC.

 

UPSHUR PROPERTY, INC.

 

VINDEX ENERGY CORPORATION

 

WESTERN ENERGY RESOURCES, INC.

 

WHITE WOLF ENERGY, INC.

 

WOLF RUN MINING COMPANY

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC,

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN FINANCE, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

CANYON FUEL COMPANY, LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

 

 

BANK OF AMERICA, N.A., in its capacity as Term Loan Administrative Agent

 

 

 

 

 

By:

/s/ Henry Pennell

 

Name:

Henry Pennell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, in its capacity as Revolver Administrative Agent
and on behalf of the Required Revolver Lenders

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

Name:

Richard C. Munsick

 

Title:

S.V.P.

 

--------------------------------------------------------------------------------